Order entered January 20, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-19-00194-CR

                   EDWARD LAMAR PORTER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 283rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F18-00712-T

                                    ORDER

      We REINSTATE this appeal.

      We abated for a hearing on the status of the reporter’s record of a November

15, 2018 hearing. On December 16, 2020, the trial court held a hearing and

determined that no hearing was held on November 15, 2018; rather, the hearing

date was November 16, 2018, and court reporter Trashuna Salaam reported that

hearing. On January 4, 2021, Ms. Salaam filed the supplemental reporter’s record

of the November 16, 2018 hearing.
      On the Court’s own motion, we ORDER appellant’s brief due by February

22, 2021.

      We DIRECT the Clerk to send copies of this order to the Honorable Lela

Mays, Presiding Judge, 283rd Judicial District Court; Vearneas Faggett, court

reporter, 283rd Judicial District Court; and counsel for the parties.



                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE